DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 7 and 19 of U.S. Patent No. 11,063,154 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In regards to claim 1, 11,063,154 B2 (claim 1) discloses a TFT circuit board comprising; a substrate; an undercoat film formed on the substrate; an oxide semiconductor layer formed on the undercoat film; a gate insulating film formed on the oxide semiconductor layer; and a gate electrode formed on the gate insulating film, wherein the oxide semiconductor layer includes a first semiconductor layer portion that is overlapped with the gate electrode, and a second semiconductor layer portion that is not overlapped with the gate electrode, the gate insulating film is arranged between the gate electrode and the first semiconductor layer portion, a first interlayer insulating film contacts and covers the second semiconductor layer portion and the gate electrode, a first film is arranged on the first interlayer insulating film, the first film is in contact with the first interlayer insulating film, the first interlayer insulating film contains a silicon oxide, a first AlO film is arranged on the first film, and the first AlO film is in contact with the first film, the second semiconductor layer portion of the oxide semiconductor layer includes a drain area and a source area, a first through-hole, which is formed in the first interlayer insulating film, the first film and the first AlO film, is connected to the drain area of the second semiconductor layer portion, a second through-hole, which is formed in the first interlayer insulating film, the first film and the first AlO film, is connected to the source area of the second semiconductor layer portion, a third through-hole, which is formed in the first interlayer insulating film, the first film and the first AlO film, is connected to the gate electrode over the first semiconductor portion.
	In regards to claim 2, 11,063,154 B2 (claim 1) discloses wherein the first film is more resistant against dry etching with chlorine based gas than the first AlO film and the first interlayer insulating film.
	In regards to claim 3, 11,063,154 B2 (claim 1) discloses wherein a thickness of the first film is 10 nm or more and 100 nm or less.
	In regards to claim 4, 11,063,154 B2 (claim 2) discloses wherein the gate electrode has a three-layered structure including a base metal layer, an Al alloy layer, and a capping metal layer, and the gate electrode is connected to a gate wire via the third through-hole.
	In regards to claim 5, 11,063,154 B2 (claim 5) discloses wherein the oxide semiconductor layer is formed of indium gallium zinc oxide (IGZO).
	In regards to claim 6, 11,063,154 B2 (claim 6) discloses wherein a second AlO film is formed between the first interlayer insulating film and the oxide semiconductor layer or between the first interlayer insulating film and the gate electrode.
	In regards to claim 7, 11,063,154 B2 (claim 7) discloses further comprising a thin film transistor having silicon semiconductor.
	In regards to claim 8, 11,063,154 B2 (claims 1, 19) discloses wherein the first film directly covers the first interlayer insulating film on a top of the gate electrode and on a side surface of the gate electrode, and the first AlO film directly covers the first film on the top of the gate electrode and on the side surface of the gate electrode.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al (Yoshitani) (US 2017/0278974 A1) in view of Shin et al. (Shin) (US 2015/0123099 A1) in view of Watakabe et al. (Watakabe) (JP 2015-198223 A).
	In regards to claim 1, Yoshitani (Figs. 1-6C and associated text) discloses a TFT circuit board (Figs. 1-3) comprising; a substrate (item 110); an undercoat film (item 120) formed on the substrate (item 110); an oxide semiconductor layer (item 130) formed on the undercoat film (item 120); a gate insulating film (item 140) formed on the oxide semiconductor layer (item 130); and a gate electrode (item 150) formed on the gate insulating film (item 140), wherein the oxide semiconductor layer (item 130) includes a first semiconductor layer portion (item 131) that is overlapped with the gate electrode (item 150), and a second semiconductor layer portion (items 132, 133) that is not overlapped with the gate electrode (item 150), the gate insulating film (item 140) is arranged between the gate electrode (item 150) and the first semiconductor layer portion (item 131), a first interlayer insulating film (item 160) contacts and covers the second semiconductor layer portion (items 132, 133) and the gate electrode (items 150), a first film (first film of laminate structure of item 170, paragraph 76, silicon nitride, silicon oxide, silicon oxynitride, aluminum oxide) is arranged on the first interlayer insulating film (item 160), the first film (first film of laminate structure of item 170, paragraph 76, silicon nitride, silicon oxide, silicon oxynitride, aluminum oxide) is in contact with the first interlayer insulating film (item 160), a first AlO film (second film of laminate structure of item 170, paragraph 76, aluminum oxide) is arranged on the first film (first film of laminate structure of item 170, paragraph 76, silicon nitride, silicon oxide, silicon oxynitride, aluminum oxide), and the first AlO film (second film of laminate structure of item 170, paragraph 76, aluminum oxide) is in contact with the first film (first film of laminate structure of item 170, paragraph 76, silicon nitride, silicon oxide, silicon oxynitride, aluminum oxide), the second semiconductor layer portion (items 132, 133) of the oxide semiconductor layer (item 130) includes a drain area (item 133) and a source area (item 132), a first through-hole (item 180d), which is formed in the first interlayer insulating film (item 160), the first film (first film of laminate structure of item 170, paragraph 76, silicon nitride, silicon oxide, silicon oxynitride, aluminum oxide) and the first AlO film (second film of laminate structure of item 170, paragraph 76, aluminum oxide), is connected to the drain area (item 133) of the second semiconductor layer portion (item 133), a second through-hole (item 180s), which is formed in the first interlayer insulating film (item 160), the first film (first film of laminate structure of item 170, paragraph 76, silicon nitride, silicon oxide, silicon oxynitride, aluminum oxide) and the first AlO film (second film of laminate structure of item 170, paragraph 76, aluminum oxide) is connected to the source area (item 132) of the second semiconductor layer portion (item 132), but does not specifically disclose a third through-hole, which is formed, is connected to the gate electrode over the first semiconductor portion.
	Shin (Figs. 2, 8, 10 and associated text) discloses a third through-hole (item CH3 plus HS) is formed in the first insulating film (item 20), the first film (item 20), and another film (item 20), and the third through-hole (item CH plus HS) is connected to the gate electrode (item GE1).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Yoshitani with the teachings of Shin for the purpose of heat discharge, protection and design choice.
	Yoshitani as modified by Shin does not specifically disclose the first interlayer insulating film contains a silicon oxide film.
	Watakabe (paragraphs 19, 41, Fig. 5D and associated text) discloses a first interlayer film (item 13, paragraph 19, silicon oxide film) contains a silicon oxide film (paragraph 19, silicon oxide film).  Examiner notes that item 13 can be a single or three layer film (item 13, paragraphs 19, 41).
	Therefore it would have been obvious to one of ordinary skill in the art to modify the aluminum oxide layer of Yoshitani with the silicon oxide film of Watakabe for the purpose of protection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 2, Yoshitani (Figs. 1-6C and associated text) as modified by Shin (Figs. 2, 8, 10 and associated text) and Watakabe (paragraphs 19, 41, Fig. 5D and associated text) discloses wherein the first film is more resistant against dry etching with chlorine based gas than the first AlO film and the first interlayer insulating film.
	In regards to claim 3, Yoshitani as modified by Shin and Watakabe does not specifically disclose wherein a thickness of the first film is 10 nm or more and 100 nm or less.
	However it would have been obvious to one of ordinary skill in the art before the effective filing date to make sure the first film has the sufficient thickness in order to protect the underlying layers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 4, Yoshitani (Figs. 1-6C and associated text) as modified by Shin (Figs. 2, 8, 10 and associated text) and Watakabe (paragraphs 19, 41, Fig. 5D and associated text) discloses wherein the gate electrode (item 150, paragraph 67, laminate structure, Yoshitani) has a three-layered structure including a base metal layer, an Al alloy layer, and a capping metal layer, and the gate electrode (item 150, Yoshitani, Item GE1, Shin) is connected to a gate wire (item HS, Shin) via the third through-hole (item CH3, Shin).
	In regards to claim 5, Yoshitani (Figs. 1-6C and associated text) discloses wherein the oxide semiconductor layer (item 130) is formed of indium gallium zinc oxide (IGZO (paragraph 61).
	In regards to claim 6, Yoshitani (Figs. 1-6C and associated text) as modified by Shin (Figs. 2, 8, 10 and associated text) and Watakabe (paragraphs 19, 41, Fig. 5D and associated text) discloses wherein a second AlO film (film of laminate structure of item 170, paragraph 76, silicon nitride, silicon oxide, silicon oxynitride, aluminum oxide) is formed between the first interlayer insulating film (item 160) and the oxide semiconductor layer (item 130) or between the first interlayer insulating film (item 160) and the gate electrode (item 150).
	It would have been obvious to modify the invention to include a second AlO film, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
	It would have also been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a second AlO film being formed between the first interlayer insulating film and the oxide semiconductor layer or between the first interlayer insulating film and the gate electrode, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  
	In regards to claim 7, Yoshitani (Figs. 1-6C and associated text) discloses a thin film transistor (item 100) having silicon semiconductor.
	In regards to claim 8, Yoshitani (Figs. 1-6C and associated text) as modified by Shin (Figs. 2, 8, 10 and associated text) and Watakabe (paragraphs 19, 41, Fig. 5D and associated text) discloses wherein the first film (first film of laminate structure of item 170, paragraph 76, silicon nitride, silicon oxide, silicon oxynitride, aluminum oxide) directly covers the first interlayer insulating film (item 160) on a top of the gate electrode (item 150) and on a side surface of the gate electrode (item 150), and the first AlO film (second film of laminate structure of item 170, paragraph 76, aluminum oxide) directly covers the first film (first film of laminate structure of item 170, paragraph 76, silicon nitride, silicon oxide, silicon oxynitride, aluminum oxide) on the top of the gate electrode (item 150) and on the side surface of the gate electrode (item 150).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        September 13, 2022